DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1–3 and 11–12 are under examination. 
Response to Amendments and Arguments
Applicant’s amendments overcome the 112(b) rejection of record for claim 12. 
Response to Arguments
Applicant’s arguments (see Remarks 02/01/2021) have been fully considered but are not persuasive for the reasons provided below. 
Applicant argues (page 8) that the Examiner erred in stating that Wilson teaches using a brazing filler of aluminum: “Wilson does not, in fact, teach ‘brazing between a molybdenum disc and copper target holder using a brazing filler of aluminum’ as stated in the Office Action.” Neither this Office Action nor the previous Office Action (Non-Final Rejection 09/30/2020) made this statement. Accordingly, this argument is unpersuasive. 

Applicant argues generally (pages 8–10) that Wilson does not teach brazing between a target disc and a target holder. However, the Examiner did not cite Wilson for teaching this feature. As seen in the below rejections (as well as the previous rejections in the Non-Final Rejection 09/30/2020), Examiner has cited Stora and van Lier and Yamagata as teaching brazing. Accordingly, the argument that Wilson does not also teach brazing is unpersuasive. 

Applicant argues (page 11) that Yamagata’s purpose for brazing is different from Applicant’s purpose for brazing. In response, Examiner notes that the purpose behind an apparatus is not given patentable weight. Accordingly, this argument is unpersuasive. 
Applicant argues (page 12) that Stora teaches away from the currently amended claim 1 because Stora teaches that mechanical stresses can be reduced by a controlled heating a cooling rate during brazing, col. 3, l. 65 – col. 4, l. 1. Examiner has reviewed this citation in Stora, and it describes a remote light source and does not describe controlling heating and cooling during brazing. Even so, Claim 1 does not recite “wherein the brazing is performed without controlled heating and cooling.” The claim simply recites an intermediate layer comprising a brazing alloy. It does not prevent an art citation to a brazing alloy formed via controlled heating and cooling. Accordingly, this argument is unpersuasive.  
Applicant argues (page 13) that claims 2 and 11 are patentable because of the arguments provided for claim 1. However, because the arguments for claim 1 were not found persuasive by the Examiner (as described above), these same arguments cannot be found persuasive for claims 2 and 11. Accordingly, this argument is unpersuasive. 
Applicant argues (page 14) that 3 and 12 are patentable because of the arguments provided for claim 1. However, because the arguments for claim 1 were not found persuasive by the Examiner (as described above), these same arguments cannot . Accordingly, this argument is unpersuasive. 
Allowable Subject Matter
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A molybdenum-100 target assembly comprising:  	a sintered molybdenum-100 disc;  	a target holder provided with a recess having a flat surface for receiving therein the sintered molybdenum-100 disc, the target holder comprising a dispersion-strengthened copper composite; and  	an intermediate layer comprising a brazing alloy of copper and phosphorus therebetween, wherein the intermediate layer is engagingly brazed in between the sintered molybdenum-100 disc and the flat surface of the recess in the target holder. 
Claim 2: Canceled. 
Claim 3: Canceled. 
The following is a statement of reasons for the indication of allowable subject matter:  Based on ¶ 27 of the Specification (see the PGPub), it appears that the inventive concept may be the use of a Sil-Fos brazing filler with a dispersion strengthened copper target holder. It appears that this combination is not present in the . 
Examiner does not find that the amendments introduced into claim 1 on 02/01/2021 further delimit the invention and recommends deleting them, as shown in the above suggested claim 1. 

If Applicant would like rejoinder of the method claims, then Claim 4 must be amended to expressly recite the allowable product of claim 1, e.g.: Claim 4: A method of making a molybdenum-100 target assembly, comprising:
 	preparing a pressed molybdenum-100 disc;  	sintering the pressed molybdenum-100 disc;  	brazing the sintered molybdenum-100 disc into a recess provided in a target holder, and producing the molybdenum-100 target assembly of claim 1.
(Or something substantially similar.) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the intermediate layer provides an interface layer.” Thus, the claim introduces a first layer and then a second layer. However, the Spec and Drawings . Thus, while the claim recites the interface layer as an additional layer, it is unclear if this was the intended interpretation because it is not support by the disclosure. Is the interface layer a part, or a subcomponent, of the intermediate layer? Or are these two recited layers actually one single layer?   	Interface1 is defined as “a surface regarded as the common boundary of two bodies.” Examiner notes that this function is already fulfilled by recitation of the “intermediate layer.” An “intermediate” layer necessarily is already a layer in between two bodies. Therefore, it is unclear what Applicant’s intent is by further describing the intermediate layer as providing an interface layer.  	For example, there is no apparent difference between the current claim language and the following version where the “interface layer” is deleted: 	“wherein the intermediate layer is engagingly brazed in between the sintered molybdenum-100 disc and the flat surface of the recess in the target holder such that the intermediate layer imparts ductility….” 	For the purposes of examination, Examiner will interpret the claim as not intending to recite a separate interface layer in addition to the intermediate layer. 
Claim 1 recites that the interface layer imparts ductility without reduction of adhesion of the disc to the target holder. The recitation that the adhesion is not reduced does not make sense. No measurement of adhesion has been recited, so it is unclear how the skilled artisan would determine if said adhesion were reduced. In other words, there is no reference point from which to compare the degree of adhesion. The skilled .   	
Claim 1 recites that the interface layer imparts ductility without reduction of adhesion between the disc and the target holder. The language “without reduction of adhesion” is unclear because the adhesion itself is achieved by the intermediate layer/interface layer. Therefore, it does not make sense that the layer responsible for the adhesion could also cause reduction of its own adhesion. 

Note on Examiner’s Interpretation of Desired Result-Type Language
Claim 1 includes the following statements that are considered intended use or desired result-type language :
 	 “…that accepts irradiation of molybdenum-100 with charged particles to produce technetium-99 and molybdenum-99 isotopes,” preamble

and

 	“…such that the interface layer imparts ductility without reduction of adhesion of the sintered molybdenum-100 disc to the flat surface of the target holder during irradiation,” final clause.  

These clause do not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use or achieving the desired result. See MPEP § 2111–2115. MPEP § 2114(II) states: 
structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 

In this case, the cited apparatuses in the below references are capable of being used to achieve the desired results of  	(1) producing technetium-99 and molybdenum-99 isotopes if irradiated with charged particles, and  	(2) imparting ductility without adhesion reduction. 	 	Regarding (1), Examiner notes that the preamble’s recitation of “A molybdenum-100 target assembly” includes “molybdenum-100.” Molybdenum-100 is necessarily capable of producing 99Tc and 99Mo if it is irradiated with charged particles, e.g., via the reactions 100Mo(p,2n)99mTc and 100Mo(p,pn)99Mo[Wingdings font/0xE0]99mTc. Therefore, the “that accepts irradiation…” clause does not add anything to the claim.  	Regarding (2), the “such that” clause is further interpreted under MPEP 2111.04, in which it is not given patentable because it simply suggests a desired result that may follow naturally from the claimed structure of an intermediate layer with an interface layer that is engagingly brazed in between a sintered Mo-100 disc and a flat surface of a recess in a target holder.  By virtue of having the claimed brazing alloy intermediate layer in which the molybdenum-100 disc and the target holder, adhesion is achieved, as this is the entire purpose of the brazing filler. Additionally, varying degrees of ductility will also be necessarily achieved by the use of the intermediate brazing filler, because all brazing fillers exhibit some degree of ductility. Ductility is an inherent property of any suitable brazing filler metal, e.g., see the ductility D measurements of common metals at failurecriteria.com/physicalductilit.html. Some brazing filler metals have high ductility, and some have limited ductility, but they all exhibit some measureable degree of ductility. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over van Lier2 (Targets for cyclotron production of Tc-99m).
Regarding claim 1, van Lier teaches a molybdenum-100 target assembly that accepts irradiation of molybdenum-100 with charged particles to produce technetium-99 and molybdenum-99 isotopes (as described in the above Note, molybdenum-100 inherently fulfills this capability), the target assembly comprising:  	a sintered molybdenum-100 disc (100Mo sintered pellet, § Mo Target Preparation, bottom of first page);  	a target holder (tantalum substrate, § Mo Target Preparation, bottom of first page) provided with a recess (see the recess in the figures) having a flat surface for receiving therein the sintered molybdenum-100 disc.
Van Lier teaches that the bonding mechanism for bonding the Mo target to the target holder can be “pressing or arc melting or electron beam melting,” bottom left of first page under § Mo Target Preparation. Van Lier does not describe a specific embodiment in which the 100Mo disc is brazed to the tantalum substrate. 
However, van Lier does suggest this: “A number of standard target manufacturing techniques are being evaluated…brazing or soldering 100Mo to a target substrate,” § 100Mo Targetry, bottom left of first page. As seen in the above citation, van Lier describes brazing as a “standard…technique,” and therefore one can assume that the skilled artisan would be aware of such a “standard” technique. 
Examiner notes that “brazing,” by definition, requires an intermediate layer of a brazing alloy: 
Definition of braze: to solder with a nonferrous alloy having a lower melting point than the metals being joined3.

In other words, if a target is “brazed” to a target holder, this means the target and target holder are bonded together via a brazing filler alloy.
Therefore, by suggesting brazing the 100Mo disc to the recessed target substrate, van Lier teaches an intermediate layer that is engagingly brazed in between the sintered molybdenum-100 disc and the flat surface of the recess in the target holder. As described in the above Note, any suitable brazing filler would necessarily produce adhesion of the sintered molybdenum-100 disc to the flat surface of the target holder during irradiation, as well as impart some amount of ductility. Accordingly, claim 1 is rejected as obvious over van Lier. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2014/029710) in view of Yamagata (US 2015/0117584).
Regarding claim 1, Wilson teaches (Fig. 5) a molybdenum-100 target assembly that accepts irradiation of molybdenum-100 with charged particles to produce technetium-99 and molybdenum-99 isotopes (as described in the above Note, molybdenum-100 inherently fulfills this capability), the target assembly comprising:  	a sintered molybdenum-100 disc (Mo disk 54; sintering described in ¶ 8; examiner notes that natural molybdenum contains 9.63% 100Mo4);  	a target holder (tantalum support 52; alternatively, a copper support may be used, ¶ 32) provided with a recess (56) having a flat surface for receiving therein the sintered molybdenum-100 disc; and  	an intermediate layer (intermediate aluminum foil, ¶ 32) therebetween, wherein the intermediate layer is in between the sintered molybdenum-100 disc and the flat surface of the recess in the target holder.
Wilson teaches that the Mo disk and the target holder are bonded together: “After the molybdenum pellet is formed, it is removed from the sintering support for subsequent bonding to a target support plate,” ¶ 31 and “Considering material selection of a target support plate in which to bond the metallic molybdenum pellet, we have demonstrated that molybdenum may be bonded onto an aluminum plate, as well as molybdenum onto a copper plate indirectly through use of an intermediary aluminum foil,” ¶ 32.
While he teaches target-to-holder bonding, Wilson does not specifically suggest that the bonding is via an alloy brazed in between them.
However, it was already known in the art at the time the invention was made to bond a target to its target holder via an intermediate brazing alloy. 
Initially, examiner notes that “brazing,” by definition, requires an intermediate layer of a brazing alloy: 
Definition of braze: to solder with a nonferrous alloy having a lower melting point than the metals being joined5.

In other words, if a target is “brazed” to a target holder, this means the target and target holder are bonded together via a brazing filler alloy.
Yamagata is in the same art area of radioisotope targets for nuclear reactions (“a metal element which…generates radionuclides…upon receipt of irradiation of neutron beams,” abstract) and teaches (Fig. 1) a radioisotope target (3) and a target holder (2), an intermediate layer providing an interface layer comprising a brazing alloy (“…to join the target layer 3 and the support layer 2 by brazing,” ¶ 51; “[I]t is preferable the target and the support layer be joined by diffusion bonding or brazing,” ¶ 68) therebetween, wherein the intermediate layer is engagingly brazed in between the target (3) and the target holder (2)  	such that the interface layer imparts ductility without reduction of adhesion of the target to the target holder during irradiation (as explained in the above Note, the brazed alloy layer necessarily imparts ductility without reduction of adhesion, because the brazed layer itself is responsible for the adhesion of the target to the target holder ).
A purpose for this teaching is, as described by Yamagata, because brazing was known in the art as a preferable joining technique for a target to its target holder that prevented deformation during operation: “It is preferable that the target layer 3 and the support layer 2 be joined by diffusion bonding or brazing. This joining can surely prevent deformation of the neutron source 1 with use of the mechanical strength of the support layer 2, which deformation could be caused by a pressure applied to the neutron source 1,” ¶ 47.
The combination of the brazing of Yamagata with the target assembly of Wilson would have produced a target assembly comprising a molybdenum disk brazed to a target holder, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Wilson, a person of ordinary skill would have predicted that combining Yamagata’s brazing technique with Wilson's target assembly would have produced Applicant's claimed invention of a target brazed to its target holder. 
The skilled person’s motivation for the combination would have been the expectation of, as described by Yamagata, because brazing was known in the art as a preferable joining technique for a target to its target holder that prevented deformation during operation: “It is preferable that the target layer 3 and the support layer 2 be joined by diffusion bonding or brazing. This joining can surely prevent deformation of the 1 with use of the mechanical strength of the support layer 2, which deformation could be caused by a pressure applied to the neutron source 1,” ¶ 47.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the brazing technique of Yamagata, since it has been held to be within the general skill of a worker in the art to select a known joining technique on the basis of its suitability for the intended use as a matter of obvious design choice. The skilled artisan, who needs to bond two metals together, as disclosed by Wilson, is well-aware of the advantages and disadvantages of various methods in the art for bonding.
Accordingly, claim 1 is rejected as obvious over Wilson in view of Yamagata. 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2014/029710) in view of Stora (US 9,055,658).
Regarding claim 1, Wilson teaches (Fig. 5) a molybdenum-100 target assembly that accepts irradiation of molybdenum-100 with charged particles to produce technetium-99 and molybdenum-99 isotopes (as described in the above Note, molybdenum-100 inherently fulfills this capability), the target assembly comprising:  	a sintered molybdenum-100 disc (Mo disk 54; sintering described in ¶ 8; examiner notes that natural molybdenum contains 9.63% 100Mo6);  	a target holder (tantalum support 52; alternatively, a copper support may be used, ¶ 32) provided with a recess (56) having a flat surface for receiving therein the sintered molybdenum-100 disc; and (intermediate aluminum foil, ¶ 32) therebetween, wherein the intermediate layer provides an interface layer that is in between the sintered molybdenum-100 disc and the flat surface of the recess in the target holder.
Wilson teaches that the Mo disk and the target holder are bonded together: “After the molybdenum pellet is formed, it is removed from the sintering support for subsequent bonding to a target support plate,” ¶ 31 and “Considering material selection of a target support plate in which to bond the metallic molybdenum pellet, we have demonstrated that molybdenum may be bonded onto an aluminum plate, as well as molybdenum onto a copper plate indirectly through use of an intermediary aluminum foil,” ¶ 32.
While he teaches target-to-holder bonding, Wilson does not specifically suggest that the bonding is via an alloy brazed in between them.
However, it was already known in the art at the time the invention was made to bond a target to its target holder via an intermediate brazing alloy. 
Initially, examiner notes that “brazing,” by definition, requires an intermediate layer of a brazing alloy: 
Definition of braze: to solder with a nonferrous alloy having a lower melting point than the metals being joined7.

In other words, if a target is “brazed” to a target holder, this means the target and target holder are bonded together via a brazing filler alloy.
Stora is in the same art area of radioisotope production targets (“a target for isotope production,” abstract) and teaches (Fig. 2) a radioisotope target (14) and a (16), an intermediate layer (18) providing an interface layer comprising a brazing alloy (“titanium alloy layer as a brazing material,” col. 7, ll. 15-16) therebetween, wherein the intermediate layer (18) is engagingly brazed in between the target disc (14) and the target holder (16)  	such that the interface layer imparts ductility without reduction of adhesion of the target to the target holder during irradiation (as explained in the above Note, the brazed titanium alloy layer necessarily imparts ductility without reduction of adhesion, because the titanium brazed layer itself is responsible for the adhesion of the disc to the target holder during irradiation [brazing produces adhesion—it does not reduce adhesion], as well as the fact that a titanium alloy has a measurable ductility8). 
A purpose for this teaching is, as described by Stora, because brazing was known in the art as a suitable joining technique for a target to its target holder, along with other well-known joining techniques such as clamping, screwing, and solid state diffusion: “The nanostructured material and the metal foil may be joined by a mechanical connection, such as by a screw, fit or clamp connection. Alternatively, the nanostructured material and the metal foil can be joined by brazing or solid state diffusion,” col. 3, ll. 60-64. Additionally, Stora notes that brazing allows the operator to minimize mechanical stresses; brazing allows one to “match as much as possible the coefficients of thermal expansion (TCE) of the different materials. The mechanical stresses can be reduced by a controlled heating and cooling rate during brazing,” col. 3, l. 65 – col. 4, l. 1.
The combination of the brazing of Stora with the target assembly of Wilson would have produced a target assembly comprising a molybdenum disk brazed to a target holder, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Wilson, a person of ordinary skill would have predicted that combining Stora’s brazing technique with Wilson's target assembly would have produced Applicant's claimed invention of a target brazed to its target holder. 
The skilled person’s motivation for the combination would have been the expectation of, as described by Stora, because brazing was known in the art as a suitable joining technique for a target to its target holder, along with other well-known joining techniques such as clamping, screwing, and solid state diffusion: “The nanostructured material and the metal foil may be joined by a mechanical connection, such as by a screw, fit or clamp connection. Alternatively, the nanostructured material and the metal foil can be joined by brazing or solid state diffusion,” col. 3, ll. 60-64. Additionally, Stora notes that brazing allows the operator to minimize mechanical stresses; brazing allows one to “match as much as possible the coefficients of thermal expansion (TCE) of the different materials. The mechanical stresses can be reduced by a controlled heating and cooling rate during brazing,” col. 3, l. 65 – col. 4, l. 1.
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the brazing technique of Stora, since it has been held to be within the general skill of a worker in the art to select a known joining technique on the basis of its suitability for the intended use as a matter of obvious . The skilled artisan, who needs to bond two metals together, as disclosed by Wilson, is well-aware of the advantages and disadvantages of various methods in the art for bonding.
Accordingly, claim 1 is rejected as obvious over Wilson in view of Stora. 

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined Wilson and Stora, in further view of JP20062843379 (“JP337”).
Regarding claim 2, the above-described combination of Wilson with Stora teaches all the elements of the parent claim. Additionally, Wilson teaches that the target holder comprises a copper material (Cu, Fig. 7; copper plate, ¶ 32) but does not explicitly teach that this copper is “a dispersion-strengthened copper composite.” 
However, dispersion-strengthened copper composites were already known in the art at the time the invention was made, as evidenced by JP337. 
JP337 is also in the art area of irradiation targets and teaches (Fig. 2) a target (20) having a target holder (21) of dispersion-strengthened copper composite (“alumina dispersion strengthened copper,” abstract). 
A purpose for this teaching is, as described in great detail by JP337 (¶¶ 18, 19, 20, and 22), that dispersion strengthened copper shows superior characteristics of heat conduction, yield stress and Young’s modulus as compared to prior art target supports such as plain copper or stainless steel. 
The combination of the dispersion strengthened copper of JP337 with the target assembly of above-modified Wilson would have produced a target assembly comprising .e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of modified Wilson, a person of ordinary skill would have predicted that combining JP337’s dispersion strengthened copper with modified Wilson's target assembly would have produced Applicant's claimed invention of a target holder made from dispersion-strengthened copper. 
The skilled person’s motivation for the combination would have been the expectation of, as described in great detail by JP337 (¶¶ 18, 19, 20, and 22), that dispersion strengthened copper shows superior characteristics of heat conduction, yield stress and Young’s modulus as compared to prior art target supports such as plain copper or stainless steel. Accordingly, claim 2 is rejected as obvious over the above-described combination of Wilson and Stora, further in view of JP337. 
Regarding claim 11, the above-described combination of Wilson and Stora in view of JP337 teaches all the elements of the parent claim. Additionally, JP337 teaches that the dispersion-strengthened copper composite comprises aluminum oxide ceramic particles (“alumina dispersion strengthened copper,” abstract). Examiner notes that “alumina” is aluminum oxide. Accordingly, claim 11 is rejected as obvious over the above-described combination of Wilson and Stora, further in view of JP337.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson and Stora, as combined above, further in view of Lucas-Milhaupt10 (How to select a Sil-Fos alloy) and Dahlgren11 (Study of international published experiences in joining copper and copper-alloys). 
Regarding claim 3, the above-described combination of Wilson and Stora teaches all the elements of the parent claim. 
As cited above, Wilson teaches a target of molybdenum (Mo disk 54, Fig. 5) and a target holder of copper (target holder may be copper, ¶ 32). 
However, Wilson in view of Stora does not explicitly state that the brazing alloy comprises copper and phosphorus. 
However, it was already known in the art at the time the invention was made to utilize a brazing filler comprising copper and phosphorus, as evidenced by Lucas-Milhaupt. 
Lucas-Milhaupt is in the art area of joining metals together by brazing and teaches a brazing filler that is an alloy comprising copper and phosphorus: “Sil-Fos alloys…a combination of the same three elements: silver (Ag), copper (Cu), and phosphorus (P),” mid-page 1. 
Specifically, Lucas-Milhaupt teaches that the brazing filler Sil-Fos can be used on copper and molybdenum: “Sil-Fos is used extensively without flux on copper and copper alloys and is sometimes used on molybdenum and high-molybdenum alloys, even without a controlled atmosphere,” mid-page 2. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the Sil-Fos of Lucas-Milhaupt, since it has been held to be . The skilled artisan would have been motivated to utilize Lucas-Milhaupt’s Sil-Fos because it has a much lower melting point than the TA6V of Stora (644-800 Celsius versus 1604-1660 Celsius) and, as is very well-known in the brazing art, the filler metal must have a lower melting point than the two metals being joined together. The lower the melting point of the filler, the better, because it decreases the risk of approaching the melting point of the two metals being joined. 
Another advantage to using Lucas-Milhaupt’s Sil-Fos is taught by Dahlgren (page 66): “When brazing in air a flux must be used, but the use of copper-phosphorus alloys and copper-silver-phosphorus filler [e.g., Sil-Fos] has the advantage of not requiring an application of flux providing that the sections are thin.” In other words, Dahlgren teaches than an advantage to using a copper-silver-phosphorus alloy over other filler metals is that the brazing does not have to be done in a controlled environment — it can be done in open air. This greatly simplifies the brazing process because a controlled vacuum environment is not required. Accordingly, claim 3 is rejected as obvious over Wilson and Stora, further in view of Lucas-Milhaupt and Dahlgren. 
Regarding claim 12, the above-described combination of Wilson and Stora with Lucas-Milhaupt and Dahlgren teaches all the elements of the parent claim. As combined above, this combination also teaches that the brazing alloy comprises a range of 2-18 wt% silver, a range of between 75-92 wt% copper, and a range of 5-7.25 wt%  (Lucas-Milhaupt’s Sil-Fos fulfills this limitation according to ¶ 27 of the specification [see the PGPub US2017/0048962]). Accordingly, claim 12 is rejected as obvious over Wilson and Stora in view of Lucas-Milhaupt and Dahlgren. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.dictionary.com/browse/interface
        2 See the 2-page NPL reference in the file 03/05/2019. 
        3 https://www.merriam-webster.com/dictionary/braze
        4 https://periodictable.com/Properties/A/IsotopeAbundances.html
        5 https://www.merriam-webster.com/dictionary/braze
        6 https://periodictable.com/Properties/A/IsotopeAbundances.html
        7 https://www.merriam-webster.com/dictionary/braze
        8 e.g., titanium has a ductility D of 0.54: https://failurecriteria.com/physicalductilit.html
        9 See the underlined portions in the 16-page Foreign Reference “JP337” in the file 03/05/2019.
        10 See the 2-page NPL reference in the file 03/05/2019.
        11 See the underlined portions of the 2-page NPL reference in the file 03/05/2019.